—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Richmond County (Richardson, J.), dated April 25, 1997, which denied his objections to an order of the same court (Spinardi, H.E.), dated January 6, 1997, which, inter alia, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied, as academic, the father’s objections to an order of the Hearing Examiner which dismissed his petition for failure to comply with compulsory disclosure requirements (see, Family Ct Act § 424-a) and vacated a temporary order of support. After the father’s objections were filed, the Hearing Examiner issued a permanent order of support dated April 18, 1997. We note that the father has not appealed from the Family Court’s order, dated July 24, 1997, *523which denied his objections to the Hearing Examiner’s order dated April 18, 1997. Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.